THAYER, Circuit Judge
(dissenting). I am satisfied that this case was correctly decided by the circuit court, and I accordingly dissent from the order made by my associates reversing the judgment of the’ lower court.
The amended complaint, on which the case was tried, after reciting various facts showing that Pirineas P. Persons, the defendant below, who is commonly called Page Persons, was, on January 23, 1897, indebted to his father, Thomas Persons, since deceased, in a sum exceeding $5,000, thereupon alleged “that on the 23d day of January, 1897, for a valuable consideration, the said' Thomas Persons duly transferred, sold, and assigned $5,000, constituting part of the said indebtedness, to this plaintiff (Maria Persons), who now owns and holds the same, and then and there directed the defendant to pay the same to the plaintiff, which the defendant then and there agreed to do, and on the last-mentioned day specially agreed by and with this plaintiff to pay said sum of five thousand dollars to this plaintiff on demand, with five per cent, interest per annum.” It is clear, therefore, that the original plaintiff, Maria Persons, the mother of the defendant Page Persons, who is now represented by her executor, Luke B. Castle, sued as the assignee, for a valuable consideration, of a part of an indebtedness claimed to be due from Page Persons to his father, Thomas Persons, which indebtedness was not evidenced or represented by any bond, bill, note, or other instrument in writing, but was a chose in action pure and simple. The defendant below denied the existence of any such indebtedness, and also- denied the assignment thereof to his mother, and on these issues the case was tried.
The evidence which was offered by the plaintiff to sustain her complaint was to the following effect: That in the month of January, 1897, the father, Thomas Persons, was residing at Alma, Wash.; that he was taken very sick about the 18th of January, 1897, and that another son, Simon E. Persons, who resided near Hudson, Wis., was summoned by telegram to his father’s bedside ; that he arrived at a ■ railroad station near where his father was living on the evening of January 22, 1897, and was met there by his brother, Edgar Persons, and was told that his father was very sick and perhaps would not live until the two brothers reached the house; that he did live during the night; that on the succeeding morning, January 23, 1897, a notary was summoned to the house, and on his arrival was told by Thomas Persons that he wished to make some disposition of his property to save the expenses of administration; that he gave instructions to the notary to make out a deed conveying certain property situated in St. Paul, Minn., to his son Simon E. Persons; that he gave directions to make over certain notes and mortgages to his son Page Persons; that he was thereupon asked by his son Page, “What are you going to do with what money I owe you?” and that he replied, “That is-mother’s; I want mother to have that;” and that the defendant, Page Persons, thereupon turned to his mother, who was present, and said, “That’s all right, but I haven’t got the money with me, but will pay you when I get bade,”—meaning that he would pay it when the family returned to Minnesota, where they expected to go. The witness from whom the foregoing testimony was elicited, Simon E. Persons, one of the brothers, testified that when this occurred Thomas Persons, the father, *841was a very sick man, and “didn’t expect to live but a very few hours”; that these transfers of property to his sons, Simon E. and Page Persons, were made “because of what [his] father supposed to be then his immediately approaching death”; that in point of fact he recovered from his illness, and returned to Minnesota with his wife, Maria, and after his return lived with his son Simon for nearly a year, or until December 27, 1897, when he died; that after his return to Minnesota, and while he was living with his son Simon, Thomas Persons recovered his health to such an extent that he was able to walk at times as much as a mile, and until the last two months before his death was as well as he had been for several years before he was taken sick at Alma, in the month of January, 1897. The testimony showed that while Maria Persons, the mother, was living in the family of her son Simon, and in March, 1898, she made a will by which she gave all that she possessed to her son Simon, save small legacies amounting to about $100, which she gave to her other sons, Edgar, Curtis, and Page Persons. It also appeared on the trial that, about three weeks before the death of Thomas Persons, Page Persons visited him at his home in Wisconsin, on which, occasion he handed to his mother $100, which sum she said she wanted at the time to pay doctor’s bills and some other little expenses.
It is suggested in the opinion of the majority that the evidence showing that the gift by Thomas Persons to his wife, Maria, was made in expectation of his immediately approaching death, was elicited somewhat irregularly by the court, at the close of the case. But this suggestion is due, I think, to an oversight, since the fact in question was clearly developed by counsel for the defendant below on the cross-examination of Simon Persons, the principal witness for the plaintiff, who testified, on cross-examination in the manner above stated, that the gift to Maria Persons was made because his father supposed himself to be in extremis.
The foregoing testimony, which was elicited principally from Simon E. Persons, the sole beneficiary under his mother’s will, comprehends substantially all the testimony which was produced at the trial for the purpose of proving an assignment for value to Maria Persons of a part of the indebtedness due from Page Persons to his father, which was alleged in the complaint. It is manifest, I think, that it has no tendency to prove such an assignment as was alleged, but, at most, only tends to show a gift causa mortis or a gift inter vivos. And admitting, for the purposes of this case, that a recovery under the complaint might have been allowed if the evidence had shown a completed gift of either kind, yet, as I view the case, no such gift was proven or evidence offered from which the existence of a gift could have been found. To perfect a gift inter vivos or causa mortis, it is absolutely essential that the property or thing given should be delivered to the donee in the lifetime of the donor. Where the property given is bulky, a constructive delivery of the possession thereof may suffice; and where the thing given is a chose in action, and represented by a note, bond, or bill made by a third party, all the authorities agree that a delivery of the note, bond, or bill, unindorsed by the donor, will suffice. Hill v. Stevenson, 63 Me. 364, 18 Am. Rep. 231; Grover v. Grover, 24 *842Pick. 261, 35 Am. Dec. 319; Corle v. Monkhouse, 50 N. J. Eq. 537, 25 Atl. 157; Licey v. Licey, 7 Pa. 251, 47 Am. Dec. 513; Hackett v. Moxley, 65 Vt. 71, 25 Atl. 898. But it is equally well settled that when a chose in action is not thus represented by a note, bond, bill, or other instrument in writing, which can be delivered, but is merely a claim against a third party, which must be established by parol, a written assignment of the demand, by the donor to the donee, is essential to complete the delivery, whether the gift be one inter vivos or causa mortis. 2 Kent, Comm, (11th Ed.) 567; Hooper v. Goodwin, 1 Swanst. 485; Picot v. Sanderson, 12 N. C. 309. See, also, Sanborn v. Goodhue, 28 N. H. 48, 56, 59 Am. Dec. 398; Bond v. Bunting, 78 Pa. 210.
The evidence in this case discloses beyond peradventure that no written assignment of the chose was made or attempted; hence there was no such delivery as vested the donee, Maria Persons, with the title to the chose. Furthermore, it is evident, I think, that the alleged gift to Maria Persons was made in view of the approaching death of the donor, which event was supposed to be only a few hours distant, and as the donor recovered and lived for nearly a year, and in the meantime enjoyed as good health as he had for some years previously, the gift, treating it as one causa mortis, was revoked by such recovery, even if there had been a sufficient delivery. It is well settled that a gift causa mortis passes to the donee only a defeasible title, which becomes absolute only on the death of the testator, and is usually regarded as revoked if the testator recovers from the particular illness which occasioned the gift. Staniland v. Willott, 3 Macn. & G. 664; Weston v. Hight, 17 Me. 287, 35 Am. Dec. 250; Smith v. Downey, 38 N. C. 268; Martin v. Smith, 25 W. Va. 579; Roberts v. Draper, 18 Ill. App. 167.
Viewing the case from another standpoint, I also conclude that it would be wise to leave the judgment below undisturbed. The case originates in a bitter family quarrel over the property of a deceased parent. Simon E. Persons, who is the principal witness in the case, in view of his mother’s will, which was made while she was a member of his family, and while the other sons of Thomas Persons were not present, claims whatever may have been due from Page Persons to his father, at the date of the latter’s death, to the exclusion of the other sons. If anything was in fact due to the father’s estate from Page Persons, it can be recovered readily by an administrator of the father, duly appointed, and if so recovered it will be apportioned among the sons as the law directs. For the reasons above stated, I am satisfied that the alleged gift to Maria Persons never took effect, and that the lower court was right in so holding.